DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 01/27/2022, No Claims have been cancelled, and Claims 1-32 are pending.
Drawings
The drawings were received on 01/27/2022.  These drawings are acceptable.

Response to Arguments
Applicant's arguments filed 01/27/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s Arguments that Lizardi fails to disclose “a lockout mechanism that locks a trigger in place such that movement of the trigger is prevented when a pressure is applied to the trigger” is acknowledged however the Examiner respectfully disagrees.
As acknowledged by the Applicant on page 11 and 12, Lizardi discloses that the engagement between the teeth (56 and 84) holds the trigger (70) in a position relative to the handle (40). This arrangement allows for movement of the trigger to be prevented when a pressure is applied to the trigger to further open the jaws (see Paragraph 0034 of Lizardi). In other words, the language “a pressure…applied to the trigger” can be an opening pressure and not a further closing pressure since there is nothing in the claims preventing “a pressure” to be interpreted as such. Furthermore, regarding Applicant’s arguments that the lockout mechanism does not prevent “movement of the trigger relative to the handle”, this limitation is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, it is the Examiner’s position that Lizardi does indeed teach a lockout mechanism as claimed in which the trigger is locked in an intermediate position “such that movement of the trigger [to open the jaws] is prevented when a pressure (directed away from the handle) is applied to the trigger”.
 In regards to Applicant’s Arguments (see Page 12) that Mohan fails to disclose “a lockout mechanism that locks a trigger in place such that movement of the trigger is prevented when a pressure is applied to the trigger” is acknowledged, however the Examiner respectfully disagrees. As the Applicant admits “the interlock (60)… prevents opening of the handle assembly (14) and thereby the jaw assembly”. Applicant’s arguments, like as directed to Lizardi, as drawn to that the lock prevents the trigger from being further squeeze towards the handle, however this limitation is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, it is the Examiner’s position that Lizardi does indeed teach a lockout mechanism as claimed in which the trigger is locked in an intermediate position “such that movement of the trigger [to open the jaws] is prevented when a pressure (directed away from the handle) is applied to the trigger”, as stated by the Applicant on Page 12.
As to Applicant’s arguments directed to the dependent claims as being patentable due to their dependency to Claim 1, 24, and 28, the rejection of Claim 1, 24, and 28 is being maintained in light of the teachings of Lizardi and Mohan. Applicant has not separately argued the patentability of the dependent claims. Thus, the dependent claims are also being rejected.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-15, and 24-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lizardi (U. S. Publication 2004/0260314).
Regarding Claim 1, Lizardi discloses (see Paragraphs 32, 33, 41, Figures 2, and 3A) a surgical applicator (5; see Paragraph 32 and Figure 2) for a fastener (see Paragraph 32: it can be any end effector, and needles can be a fastener with a suture), the surgical applicator comprising: a handle (40; see Figure 2); a trigger (60) movable relative to the handle between an initial position (60 is most distal when the handle not actuated), an actuated position (60 is most proximal and is pivoted towards 40; see Paragraph 41), and an intermediate position (60 is between most distal and proximal, ie. 80 is locking using 56 and 84; see Paragraph 33 and Figure 3A; there can be a plurality of intermediate positions) between the initial position and the actuated position; and a lockout mechanism (80 and 50; see Paragraph 33) movable relative to the trigger between a locked position (100 is biasing the trigger to the locked position; see Paragraph 33) and an unlocked position (bias member is compressed by surgeon; see Paragraph 41), the lockout mechanism operatively arranged to: lock the trigger in the intermediate position when the trigger is moved from the initial position toward the actuated position (via 56 and 84, with the help of 100 to bias together); and permit movement of the trigger from the intermediate position toward the initial position or the actuated position when the lockout mechanism is moved from the locked position to the unlocked position (the surgeon can pull back on 90 to disengage 80 from 50; see Paragraph 41).
Regarding Claim 2, Lizardi further discloses (see Paragraph 41 and Figure 3A) the lockout mechanism (80 and 50; see Figure 3A) is further operatively arranged (due to its ratcheting manner; see Paragraph 41) to permit movement of the trigger (60) from the initial position (60 is most distal) to the actuated position (60 is most proximal) when the lockout mechanism is moved from the locked position (biased by 100 causing 56 and 84 to lock) to the unlocked position (56 and 84 not in locking contact, either by 90 or actuating of the trigger to allow 84 to slide over 56) prior to movement of the trigger from the initial position (by moving 90).
Regarding Claim 3, Lizardi further discloses (see Paragraph 41) the trigger (60) is movable relative to the handle (40) from the initial position with application of a compressive force (actuating trigger-occurs from the operator) on the trigger in a direction toward the handle.
Regarding Claim 4, Lizardi further discloses (see Figure 3A) the trigger (60) has a distal side opposite a proximal side facing the handle (40), and wherein at least a portion (90) of the lockout mechanism (50 and 80) is positioned on the distal side of the trigger.
Regarding Claim 5, Lizardi further discloses (see Paragraph 33 and Figure 3A) the lockout mechanism (80 and 50) comprises: a release button (90) connected to the trigger (60), the release button movable between a first position (bias force from 100) and a second position (pressed by the surgeon) relative to the trigger, and a trigger stop connected to the handle, the trigger stop (56 and 84) movable between a first position (56 and 84 in contact) and a second position relative to the handle (80 is pivoted away from 50; ie 56 and 84 are not in contact; see Paragraph 41).
Regarding Claim 6, Lizardi further discloses (see Paragraph 33 and Figure 3A) the release button (90) is pivotally (via 98; see Paragraph 33) movable relative to the trigger (60).
Regarding Claim 8, Lizardi further discloses (see Paragraph 33) the release button (90) is biased to the first position by a release button biasing member (100).
Regarding Claim 9, Lizardi further discloses (see Paragraph 33) the trigger stop (84) is biased to the first position (in contact with 56) by a trigger stop biasing member (100).
Regarding Claim 10, Lizardi further discloses (see Paragraph 33) wherein movement of the trigger (60) from the initial position (not actuated) toward the actuated position (fully closed) engages the trigger with the trigger stop (84, via 56) to automatically lock the trigger in the intermediate position (see Paragraph 33).
Regarding Claim 11, Lizardi further discloses (see Paragraph 41) wherein movement of the release button (90) from the first position (bias from 100) to the second position (surgeon overcomes bias of 100) when the trigger is in the intermediate position permits disengagement of the trigger (60) from the trigger stop (84; moving 80 by 90).
Regarding Claim 12, Lizardi further discloses (see Paragraph 41 and Figure 3A) comprising a ratcheting mechanism (84 with bias of 100 interacting with 56; creates “ratcheting manner; see Paragraph 41) that engages the trigger (60 via 80) when the trigger is moved from the intermediate position toward the actuated position to prevent movement of the trigger toward the initial position (the teeth 56 and 84 prevent movement).
Regarding Claim 13, Lizardi further discloses (see Paragraph 41 and Figure 3A) the ratcheting mechanism (84 with bias of 100 interacting with 56; creates “ratcheting manner; see Paragraph 41) disengages from the trigger (60) when the trigger is moved to the actuated position (the teeth are not in contact, furthermore, the operator can press 90 at any time to disengage the ratchet mechanism).
Regarding Claim 14, Lizardi further discloses (see Figure 3A and Paragraph 41) the ratcheting mechanism (50 and 80) comprises a ratchet rod (50) and a ratchet (84, coupled with the movement of by 100) that is engaged with the ratchet rod when the trigger is moved from the intermediate position toward the actuated position (see Paragraph 41). 
Regarding Claim 15, Lizardi further discloses (see Paragraph 41) the ratcheting mechanism (84 with bias of 100 interacting with 56; creates “ratcheting manner; see Paragraph 41) is actuated when the trigger (60) is moved from the intermediate position toward the actuated position by a predetermined distance (distance of a tooth; the ratchet mechanism is always activated by the bias of 100).
Regarding Claim 24, Lizardi discloses (see Paragraphs 32, 33, 41, Figures 2, and 3A) a surgical applicator (5; see Paragraph 32 and Figure 2) for a fastener (see Paragraph 32, it can be any end effector, and needles can be a fastener with a suture), the surgical applicator comprising: a handle (40; see Paragraph 32); a trigger (60; see Paragraph 41) movable relative to the handle between an initial position (60 is full forward/most distal), an actuated position (60 is fully actuated/most proximal), and an intermediate position (56 and 84 locked with at least one tooth on either side; ie not most distal or proximal) between the initial position and the actuated position; and a lockout mechanism comprising a release button (90; see Paragraph 33 and Figure 3A) connected to the trigger and a trigger stop (56) connected to the handle, wherein movement of the trigger from the initial position toward the actuated position engages the trigger stop with the trigger (56 is engaged via 84; see Paragraph 33) to lock the trigger in the intermediate position, and wherein movement of the release button relative to the trigger when the trigger is in the intermediate position disengages the trigger from the trigger stop to permit movement of the trigger from the intermediate position toward the initial position or the actuated position (90 controls the connection 56 and 84; see Paragraph 33; when the teeth are disengaged, the trigger can move in either direction).  
Regarding Claim 25, Lizardi further discloses (see Paragraph 41) comprising a ratcheting mechanism (84 with bias of 100; creates “ratcheting manner; see Paragraph 41) that engages the trigger (60 via 80) when the trigger is moved from the intermediate position (50 and 80 locked with at least one tooth on either side) toward the actuated position (fully actuated/most proximal) to prevent movement of the trigger toward the initial position (the teeth 56 and 84 prevent movement for the handle full forward/distal).
Regarding Claim 26, Lizardi further discloses (see Paragraph 41) the ratcheting mechanism (84 with bias of 100 interacting with 56; creates “ratcheting manner; see Paragraph 41) disengages from the trigger (60) when the trigger is moved to the actuated position (the teeth are not in contact, furthermore, the operator can press 90 at any time to disengage the ratchet mechanism).
Regarding Claim 27, Lizardi further discloses (see Paragraphs 32, 33, 41, Figures 2, and 3A) a surgical applicator (5; see Paragraph 32 and Figure 2) for a fastener (see Paragraph 32, it can be any end effector, and needles can be a fastener with a suture), the surgical applicator comprising: a handle (40; see Paragraph 32); a trigger (60; see Paragraph 41) movable relative to the handle between an initial position (trigger full forward-distal), an actuated position (fully actuated-fully rearward/proximal), and an intermediate position (50 and 80 locked with at least one tooth on either side) between the initial position and the actuated position; an elongate body (150) extending distally from the handle, the elongate body having a distal portion; a jaw assembly (230 and 180) at the distal portion of the elongate body, the jaw assembly selectively movable between an open position (see Figure 7), a closed position (see Figure 8), and an intermediate position (between the positions of Figures 7 and 8) between the open position and the closed position via movement of the trigger (50 and 80; via connection to 60 and 280 to the jaws; see Paragraph 4); and a lockout mechanism (80 and 50) operatively arranged to: lock the trigger and the jaw assembly (via 56 and 84; see Paragraph 41) in the intermediate position when the trigger is moved from the initial position toward the actuated position (84 with bias of 100; creates “ratcheting manner to lock during movement from initial to actuated; see Paragraph 41); and permit movement of the trigger from the intermediate position toward the initial position (via using 90) or the actuated position to move the jaw assembly from the intermediate position toward the open position or the closed position, respectively (via continued pressure on 60; see Paragraph 41).
Regarding Claim 28, Lizardi further discloses (see Paragraphs 32, 33, 41, Figures 2, and 3A) a method of operating a fastener applicator (5; see Paragraph 32; see Figure 3A), the method comprising: moving a trigger (60) of the fastener applicator from an initial position (60 as distal as possible) toward an actuated position (60 as proximal as possible) by applying a compressive force (pulling back) on the trigger in a direction toward a handle of the fastener applicator (see Paragraph 41); closing a jaw assembly (230 and 180) of the fastener applicator from an open position toward a closed position via movement of the trigger (via 280; see Paragraph 41); locking the trigger (via 50 and 80) and the jaw assembly in an intermediate position with a lockout mechanism (50 and 80; via connection to 60 and 280 to the jaws; see Paragraph 41); moving the lockout mechanism (84) from a locked position (84 engaged with 56);  to an unlocked position (84 not engaged with 56, this can occur with 90 or continued “ratcheting” by the operator; see Paragraph 41); moving the trigger from the intermediate position toward the actuated position (see Paragraph 41); and closing the jaw assembly from the intermediate position to the closed position via movement of the trigger (see Paragraph 41).
Regarding Claim 29, Lizardi further discloses (see Paragraph 41) closing the jaw assembly (230 and 180) to the closed position closes a fastener (350) from an unfixed (not in tissue) to a fixed position (penetrating tissue 600).
Regarding Claim 30, Lizardi further discloses (see Paragraph 41) blocking the trigger (60) via a ratcheting mechanism (84 with bias of 100 interacting with 56; creates “ratcheting manner; see Paragraph 41) from movement toward the initial position (60 is the forward, the ratchet mechanism would prevent movement to the initial position) after the trigger is moved from the intermediate position toward the actuated position.
Regarding Claim 31, Lizardi further discloses (see Paragraph 41, Figures 7, and 8) the jaw assembly (230 and 180) moves from the closed position (see Figure 8) toward the open position (see Figure 7) after the trigger is moved to the actuated position (after actuation, the trigger can be placed to the initial position casing 280 to be moved; see Paragraph 41).
Regarding Claim 32, Lizardi further discloses (see Paragraph 41) unlocking the trigger (60) when the trigger is moved to the actuated position (trigger is unlocked for the next step to unlock the jaw; see Paragraph 41).


Claims 1, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohan et al. (U. S. Publication 2015/0223807).
Regarding Claim 1, Mohan discloses (see Paragraphs 33, 36, 39, Figures 2, 3, and 4) a surgical applicator (10; see Paragraph 33) for a fastener (22), the surgical applicator comprising: a handle (32); a trigger (36) movable relative to the handle between an initial position (see Figure 2), an actuated position (see Figure 4), and an intermediate position (see Figure 3) between the initial position and the actuated position; and a lockout mechanism (62 and 64; see Paragraph 36) movable relative to the trigger (36 is not directly connected to them, see change in position of 36 vs 62/64 in Figure 3 and 4) between a locked position (62 engaged with 64; see Figure 3) and an unlocked position (see Figure 2), the lockout mechanism operatively arranged to: lock the trigger in the intermediate position (see Paragraph 36 and Figure 3) when the trigger is moved from the initial position toward the actuated position; and permit movement of the trigger from the intermediate position toward the 
Regarding Claim 16, Mohan discloses (see Figures 2 and 4) comprising a jaw assembly (16) selectively movable between an open position (Figure 2) and a closed position (Figure 4) via movement of the trigger from the initial position (unactuated; see Figure 2) to the actuated position (36 against 34 against 32).
Regarding Claim 17, Mohan discloses (see Paragraphs 33, 38, and Figure 1) the jaw assembly (16; see Paragraph 33) comprises a pair of jaws (18 and 20; see Paragraph 33 and Figure 1) movably attached to one another, each jaw having a pair of lateral sides (sides for 88 as shown in Figure 2) with a plurality of lateral slots (88; see Paragraph 38) extending through each lateral side.
Regarding Claim 18, Mohan discloses (see Paragraph 35 and Figure 6A) an outer surface of at least one of the lateral sides (see jaws in Figure 6A) of each jaw (18 and 20) has a recess (open space for 22 to recess within the jaws; see Paragraph 35 and Figure 6A).
Regarding Claim 21, Mohan discloses (see Paragraph 35) the jaws (18 and 20) are pivotally attached to one another by a pin (44; see Paragraph 35).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lizardi (U. S. Publication 2004/0260314), as applied to Claim 5 above, and in further view of Measamer et al. (U. S. Patent 5,735,874).
Regarding Claim 7, Lizardi discloses the invention substantially as discloses above. 
However, Lizardi does not disclose the release button is linearly movable in a direction lateral relative to the trigger. 
Measamer teaches (see abstract) a grasping mechanism with a Z-shaped locking tab, wherein the release button (51) is linearly movable (see Figures 9 and 10) in a direction lateral relative to the trigger (36; in order to affect a z-shaped locking tab) in the same field of endeavor for the purpose of grasping or clamping tissue (see Column 7, Lines 3-5) with increase resolution and mechanical advantage of the force generated (see Column 2, Line 66-Column 3, Line 11).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Lizardi’s locking mechanism with a z-shaped locking tab and laterally moving release button as taught by Measamer in order to provide a mechanical force gripping advantage and increase locking resolution. 

Claims 19-20 is rejected under 35 U.S.C. 103 as being unpatentable over Mohan (U. S. Publication 2015/0223807), as applied to Claim 18 above, and in further view of Shelton et al. (U. S. Publication 2015/0129634). 
Regarding Claims 19-20, Mohan substantially disclose the invention of Claim 18 as stated above.
However, Mohan does not disclose Claim 19 the recess receives a cover element that encloses at least a portion of the plurality of lateral slots and/or Claim 19 the cover element is adhesively secured in the recess.
Shelton teaches (see Paragraph 8) a surgical applicator for a fastener that uses jaws, wherein Claim 19 the recess receives a cover element (62) that encloses at least a portion of the plurality of lateral slots (covers 105 and 109; see Figure 4) and/or Claim 19 the cover element (62) is adhesively secured in the recess (gaps of 55; see Figure 4) in the same field of endeavor to prevent pinching of tissue during clamping and firing of the surgical stapler (see Paragraph 59).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Mohan’s device with a cover Shelton in order to prevent pinching of tissue.


Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lizardi (U. S. Publication 2004/0260314) as applied to Claim 1 above, and in further view of Cohn et al. (U. S. Publication 2010/0292713) hereinafter Cohn. 
Regarding Claims 22 and 23, Lizardi substantially disclose the invention of Claim 1 as stated above.
However, Lizardi does not disclose Claim 22 a dampening mechanism operatively arranged with the trigger to dampen variations in a compressive force applied on the trigger during movement between the initial position and the actuated position and/or Claim 23 the dampening mechanism comprises a spring and a damper.
Cohn teaches a surgical fastener and applicator instrument (see abstract), wherein it further comprises Claim 22 a dampening mechanism (178 and 186) operatively arranged with the trigger to dampen variations in a compressive force applied on the trigger (see Paragraph 160) during movement between the initial position and the actuated position (firing cycle; see Paragraph 160) and/or Claim 23 the dampening mechanism comprises a spring (186; see Paragraph 160) and a damper (see Paragraph 158) in the same field of endeavor for the purpose of minimizing noise, vibration, violent movements, etc. during firing cycles (see Paragraph 160). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Lizardi’s device with a dampening mechanism, the dampening mechanism comprising a spring and damper as taught by Cohn in order to minimize noise, vibration, violent movements, etc. during firing cycles.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Carpenter et al. (U. S. Publication 2007/0299469) teaches a handle; trigger which has three positions: initial position, actuated position, intermediate position between the initial position and actuated position; a lock out mechanism; a ratchet mechanism; pivotable release button; and jaws.
Esanu (U. S. Publication 2013/0023911) teaches a handle; trigger which three positions: initial position, actuated position, intermediate position between the initial position and actuated position; a lock out mechanism; a ratchet mechanism; release button; and jaws. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771